Citation Nr: 0735224	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-17 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for earaches.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for vertigo.

4.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

5.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus. 

6.  Entitlement to an evaluation in excess of 10 percent for 
fragment wounds, left ear and face. 

7.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder. 

8.  Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).
ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO).

In a VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in April 2007, the veteran indicated he wanted to 
have a hearing before the Board.  However, in a VA Form 9, 
received in August 2007, the veteran indicated he did not 
want a hearing before the Board.  Thus, the Board finds that 
there is no hearing request pending at this time.


FINDINGS OF FACT

1.  There is a lack of competent evidence of current earaches 
or of any evidence of chronic earaches.

2.  There is a lack of competent evidence of current 
headaches or of any evidence of chronic headaches. 

3.  There is a lack of competent evidence of current vertigo 
or of any evidence of chronic vertigo. 

4.  Bilateral hearing loss is manifested by an average pure 
tone threshold of 25 decibels on the right and 33 decibels on 
the left.  Discrimination ability averages at 96 percent 
correct on the right and 96 percent correct on the left.  
This is level I hearing in each ear.

5.  The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, which is the maximum rating 
authorized under Diagnostic Code 6260.

6.  Fragment wounds, left ear and face are manifested by no 
disfigurement.

7.  Post-traumatic stress disorder is manifested by 
difficulty sleeping, nightmares, flashbacks, hypervigilance, 
and difficulty in establishing and maintaining effective 
relationships.

8.  The veteran reportedly last worked as a Merchant Marine 
in approximately 1979.

9.  The service-connected disabilities do not render the 
veteran unable to obtain and retain all kinds of 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  Earaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).

2.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).

3.  Vertigo was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).

4.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2007).

5.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2007).

6.  The criteria for an evaluation in excess of 10 percent 
for fragment wounds, left ear and face, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2007).

7.  The criteria for an evaluation in excess of 30 percent 
for post-traumatic stress disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).

8.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007) redefined VA's 
duty to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

It must be noted that the issues on appeal stem from multiple 
rating decisions, so there are multiple VCAA letters.  In 
July 2003, June 2004, June 2005, October 2005, and March 2006 
letters, the RO provided notice to the veteran regarding what 
was needed to substantiate a claim for service connection, a 
claim for increase, and a claim for TDIU, what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of and to submit any further 
evidence that was relevant to the claim.  The March 2006 
letter informed the veteran of how disability evaluations and 
effective dates are assigned and the type evidence which 
impacts those determinations, although that notice was 
provided after initial consideration of all the claims.  The 
Board finds that the veteran has not been prejudiced by such 
timing.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
this case as no new disorders are being service connected and 
no increased rating (including a TDIU) is being assigned, 
there was no need for such notice to be provided.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  Id.  VA has obtained VA 
treatment records and the records relied upon the by Social 
Security Administration in awarding the veteran benefits.  
The veteran has submitted private medical records.  VA has 
provided the veteran with examinations in connection with his 
claims for increase, which includes the claim for entitlement 
to a TDIU.  

VA has not provided the veteran with examinations in 
connection with his claims for service connection; however, 
the Board finds that an examination was not necessary to make 
a decision on these claims.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002).  Specifically, under the law, an examination or 
opinion is necessary to make a decision on the claim when the 
record (1) contains competent evidence that the claimant has 
a current disability or persistent or recurrent symptoms of 
the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  Id. at 
(d)(2)(A)-(C); see also 38 C.F.R. § 3.159(c)(4) (2007).  

Here, the veteran has not brought forth competent evidence of 
either persistent or recurrent symptoms of earaches, 
headaches, and vertigo, nor has he brought forth competent 
evidence of current disabilities associated with these 
symptoms.  As to the claim for service connection for 
earaches and headaches, the veteran is unclear as to when he 
developed these symptoms.  See statement received by veteran 
in February 2005 and VA Form 21-4138, Statement in Support of 
Claim, received December 2005.  Nevertheless, neither he nor 
a medical professional have established recurrent symptoms or 
a disability associated with these symptoms.  As to the claim 
for service connection for vertigo, in a June 2005 VA 
examination report, the examiner indicated that the veteran 
claimed he had developed vertigo after the in-service 
explosion (that occurred in Vietnam, which caused his 
service-connected hearing loss, tinnitus, and fragment 
wounds).  This statement does not provide evidence of 
"persistent or recurrent symptoms."  Prior to this 
examination, the veteran had denied having vertigo and, 
therefore, the Board accords the veteran's June 2005 report 
little probative value.  Additionally, no medical 
professional has entered a diagnosis of vertigo.  Because the 
veteran has not fulfilled one of the criteria necessary for 
an examination to be required, VA was not obligated to 
provide examinations in connection with his claims for 
service connection.  

The veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II.  Service Connection

The veteran received fragment wounds to his face and left ear 
in December 1965 as a result of hostile action.  The veteran 
states that he developed earaches, headaches, and vertigo as 
a result of this injury.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for earaches, headaches, and 
vertigo.  The veteran is competent to state that he developed 
ear pain, headaches, and dizziness while in service, as they 
are symptoms observable to a lay person.  Additionally, he is 
making this statement in connection with having engaged in 
combat, which accords his statement heightened probative 
value.  See 38 U.S.C.A. § 1154(b) (West 2002).  However, the 
preponderance of the evidence is against a finding that the 
veteran currently has earaches, headaches, and vertigo, to 
include any evidence of continuity of symptomatology.  
Specifically, the veteran has undergone VA examinations 
throughout the years since his discharge from service, and 
such symptoms were not reported by the veteran until decades 
after his discharge from service.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  For example, a September 1970 VA examination 
report shows that the veteran specifically denied vertigo.  
He described having only tinnitus as a result of the 
explosion.  The examiner examined the veteran's ears, and 
there was no fluid or inflammation.  His ears were determined 
to be normal.  An April 1985 VA examination report shows that 
the veteran's ears were normal.  A March 1987 VA examination 
report shows that the ear canals were clear.  The first time 
the veteran reported pain in his head was in July 1998, when 
examined by VA.  Even then, the examiner did not enter a 
diagnosis of headaches.  In January 2003, the veteran denied 
dizziness.  A July 2003 VA examination report shows that he 
had no ear infection at that time.  The first time the 
veteran reported vertigo was at a June 2005 VA examination.  
The examiner did not diagnose the veteran with vertigo but 
recommended additional testing should the veteran's dizziness 
continue.  The examiner noted the veteran had no ear 
infection at that time.

Thus, the evidence of record fails to show that the veteran 
has been diagnosed with continuing disabilities associated 
with his complaints of earaches, headaches, and vertigo, and, 
in fact, the evidence of record establishes that he does not 
have earaches, as every examiner who examined the veteran's 
ears found no infection at that time.  While the veteran is 
competent to state that he has ear pain, headaches, and 
dizziness (as stated above), he is not competent to state 
that he has current disabilities associated with these 
symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  What is lacking is competent evidence that the 
veteran has current disabilities associated with earaches, 
headaches, and vertigo.  Without competent evidence of 
current diagnoses of earaches, headaches, or vertigo, service 
connection cannot be granted.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (Court stated "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and held "[i]n the absence of proof of a 
present disability[,] there can be no valid claim"); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  There 
is no competent evidence in the record to refute the medical 
findings of no current disabilities.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for earaches, headaches, and vertigo, 
and the benefit-of-the-doubt rule is not for application.  
See Gilbert, 1 Vet. App. at 55.

III.  Increased Ratings

The veteran asserts that he warrants higher evaluations for 
his service-connected disabilities.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Hearing Loss

While the veteran has appealed the RO's continuance of the 
noncompensable evaluation for bilateral hearing loss, he has 
not stated why he believes he warrants a higher evaluation.

A June 2005 VA audiological evaluation shows pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
15
35
30
LEFT
10
15
35
30

Speech audiometry revealed speech recognition ability of 
100 percent in the right ear and 100 percent in the left ear.  
The audiologist stated the veteran had hearing loss in the 
low and high frequencies, bilaterally.  

A February 2007 VA audiological evaluation shows pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
25
30
30
LEFT
30
35
30
35

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and 96 percent in the left ear.  

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels from Level I for essentially normal acuity 
through XI for profound deafness.  38 C.F.R. § 4.85, Table VI 
(2007).

The Roman numerals are assigned based upon the average 
puretone threshold and speech discrimination for each ear.  
The average puretone threshold is determined by adding up the 
puretone thresholds at 1000, 2000, 3000, and 4000 Hertz and 
dividing that number by four.  38 C.F.R. § 4.85.  The Roman 
numeral is located at the point where the average puretone 
threshold and speech discrimination intersect in Table VI.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of a compensable evaluation for bilateral hearing 
loss disability.  The June 2005 results establish that the 
veteran had an average puretone threshold of 23 in the right 
ear (90/4) with 100 percent discrimination.  The left ear had 
an average puretone threshold of 23 (90/4) with 100 percent 
discrimination.  The February 2007 results establish that the 
veteran had an average puretone threshold of 25 in the right 
ear (100/4) with 96 percent discrimination.  The left ear had 
an average puretone threshold of 33 (130/4) with 96 percent 
discrimination.  From Table VI of 38 C.F.R. § 4.85, a Roman 
Numeral I is derived for both the right ear and the left ear 
for both audiological evaluations.  A noncompensable 
evaluation is derived from Table VII of 38 C.F.R. § 4.85 by 
intersecting row I with column I (since both ears have the 
same Roman numeral, neither ear is the "better ear").  
Thus, the preponderance of the evidence is against a 
compensable evaluation for bilateral hearing loss.  

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Accordingly, because 
the audiological evaluation does not show that the veteran 
warrants a compensable evaluation, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55. 

B.  Tinnitus

The veteran has requested an increased schedular evaluation 
for tinnitus, which is currently evaluated as 10 percent 
disabling.  

The veteran's service-connected tinnitus is evaluated as 
10 percent disabling, which is the maximum schedular rating 
available for such disability.  See 38 C.F.R. §4.87, 
Diagnostic Code 6260.  As there is no legal basis upon which 
to award separate schedular evaluations for tinnitus in each 
ear, the veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994); see also Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).  

C.  Fragment wounds, left ear and face

The veteran claims that he warrants a higher evaluation for 
the fragment wounds he sustained to his left ear and face 
from the explosion that occurred while in Vietnam.  

The service-connected disability is evaluated under 
Diagnostic Code 7800, which pertains to disfigurement of the 
head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 
7800.  It provides that an evaluation of 10 percent is 
warranted for disability of the skin of the head, face, or 
neck with one characteristic of disfigurement.  An evaluation 
of 30 percent requires disability of the skin of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears, (auricles), cheeks, lips) or with two or three 
characteristics of disfigurement.  Id.  

Note (1) to Diagnostic Code 7800 provides that the 8 
characteristics of disfigurement, for purposes of evaluation 
under § 4.118, are as follows:

Scar 5 or more inches (13 or more cm.) in 
length. 
Scar at least one-quarter inch (0.6 cm.) 
wide at widest part. 
Surface contour of scar elevated or 
depressed on palpation. 
Scar adherent to underlying tissue. 
Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.). 
Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.). 
Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.). 
Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

A 10 percent evaluation is warranted for a scar which is 
superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (2007).  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Id. at Note 1.  A superficial scar is one not associated with 
underlying soft tissue damage.  Id. at Note 2.  Under 
Diagnostic Code 7804, a scar which is manifested as 
superficial and painful on examination will be assigned a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2007).  A superficial scar is one not associated with 
underlying soft tissue damage.  Id. at Note 1. 

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for  fragment wounds, 
left ear and face.  The evidence of record shows the scars 
from the wounds are hardly detectable and do not meet the 
criteria for the 30 percent evaluation.  The scar on the left 
forehead was described as "barely perceptible" in a June 
2005 VA examination report.  It was 2 centimeters by 
1 centimeter.  There was no tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss, keloid 
formation, hypopigmentation, hyperpigmentation, abnormal 
texture, or limitation of motion.  In a February 2007 VA 
examination report, the examiner stated that no scar was 
present, and there was no gross distortion of the face, 
except for a slight protrusion of the left postauricular area 
and some tenderness over the left postauricular area.  This 
examiner concluded there was no pathology associated with the 
service-connected fragment wounds.

The evidence does not show evidence of disfigurement of the 
head, face, or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features; with two or three characteristics of 
disfigurement to warrant a 30 percent evaluation.  One 
examiner determined that there was no pathology associated 
with the in-service injury.  A rating in excess of 10 percent 
is not warranted under Diagnostic Code 7800.  The evidence 
also does not show that the residual scarring is superficial 
and unstable or superficial and painful to warrant a possible 
separate 10 percent evaluation under Diagnostic Codes 7803 
and 7804.  While the examiner stated in the February 2007 
examination report that the side of the veteran's face was 
tender, he could not find a visible scar, and thus there is a 
lack of evidence of a scar that is painful.  

The Board is aware that the veteran feels he warrants a 
higher evaluation, as he sustained this injury from an 
explosion while in Vietnam.  The Board has considered his 
complaints, but has accorded more probative value to the 
clinical findings made by professionals in the VA examination 
reports regarding the severity of the veteran's skin 
disability.  Accordingly, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 10 percent for chloracne, and the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55. 

D.  Post-traumatic stress disorder

The veteran asserts that the service-connected post-traumatic 
stress disorder warrants an evaluation in excess of 
30 percent.  

The service-connected disability is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  38 C.F.R. § 4.130.  
Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994)).  Id.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria 
and evaluations are as follows, in part:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 
30 percent disabling.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an evaluation in excess of 30 percent for post-
traumatic stress disorder.  Stated differently, the 
preponderance of the evidence is against a finding that the 
veteran meets the criteria to warrant a 50 percent 
evaluation.  See id.  For example, the veteran does not have 
circumstantial, circumlocutory or stereotyped speech, for the 
most part.  In a July 2003 and August 2004 psychiatric 
evaluation reports, the examiner stated that the veteran's 
speech was normal, although his thoughts were described as 
"somewhat tangential."  In an April 2007 VA psychiatric 
evaluation report, the examiner stated the veteran's speech 
and thoughts were goal directed, and there was no impairment 
in thought processes.  In all three psychiatric evaluations 
reports, the examiner noted the veteran was alert and 
oriented.  The clinical findings and the veteran's 
submissions throughout the appeal period show a person who 
can articulate his feelings and symptoms.  In the April 2007 
evaluation report, the examiner stated the veteran had good 
judgment and insight.  

The veteran has denied having any panic attacks.  There is no 
evidence that the veteran has difficulty in understanding 
complex commands.  He has consistently denied having suicidal 
ideation, homicidal ideation, hallucinations, and delusions.  
While he has disturbances in motivation and mood, he is able 
to function satisfactorily.  The veteran reported that he has 
three children, and while he has no contact with his two 
sons, his daughter had moved to the area and he was 
attempting to generate a relationship with her.  His hygiene 
has been described as good.

The veteran is being seen by a private physician for post-
traumatic stress disorder, who wrote a statement in March 
2004, stating that the veteran was "disabled to work in any 
capacity."  This physician did not elaborate what he meant 
by this statement.  Even if he was stating that the veteran 
could not work due to post-traumatic stress disorder, the 
Board finds that the preponderance of the evidence is against 
such finding.  In the February 2007 VA psychiatric evaluation 
report, the examiner noted that the veteran begrudgingly 
admitted that he was capable of performing work from a mental 
health point of view.  There is ample evidence in the claims 
file that the veteran has not worked since approximately 1979 
due to back and bilateral leg disabilities.  These are the 
disabilities upon which the Social Security Administration 
awarded him disability benefits.  The veteran only alleged 
the inability to work due to post-traumatic stress disorder 
once he was awarded service connection for such disability.  
Prior to that time, he had consistently sought pension 
benefits for the back and leg disabilities, claiming that 
those were the disabilities that caused him to be 
unemployable.

The veteran has been assigned GAF scores of 50 and 60 by VA 
examiners.  The GAF score is defined as a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (4th ed. 
1994).  A GAF score of 50 (which falls into the range of 41-
50) is defined as "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.  A 
GAF score of 60 (which falls into the range of 51-60) is 
defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
The symptoms that fall under the GAF score of 50 are similar 
to those that fall under the 50 percent evaluation.  The 
Board has addressed above why the preponderance of the 
evidence is against a finding that the veteran has those 
symptoms.  The GAF score of 60 would not establish a 
psychiatric disability that would warrant a 50 percent 
evaluation.  

The Board is aware that the symptoms listed under the 
50 percent evaluation are examples of the types of symptoms 
that would warrant a 50 percent evaluation, and that the 
veteran need not have these particular symptoms in order to 
warrant a 50 percent evaluation.  However, the criteria 
described under the 50 percent evaluation indicate a more 
serious disability than the veteran has.  The veteran has 
complained of flashbacks and nightmares.  He has stated he 
avoids socializing with people to some extent.  Apparently, 
he used to abuse alcohol and drugs, and is now alcohol and 
drug free.  He is oriented in all spheres.  The preponderance 
of the evidence is against a finding that an evaluation in 
excess of 30 percent is warranted.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

Based upon the descriptions of his symptoms in the medical 
records, the Board finds that an evaluation in excess of 
30 percent for post-traumatic stress disorder is not 
warranted for the reasons stated above.  The benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. 
App. at 55.  

IV.  TDIU

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability because 
he cannot work as a result of his service-connected 
disabilities.  

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service-
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a).

The Court has stated:

In determining whether appellant is entitled 
to a total disability rating based upon 
individual unemployability, neither 
appellant's non-service-connected 
disabilities nor h[er] advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 91, 
94 (1992).  The Board's task was to 
determine whether there are circumstances in 
this case apart from the non-service-
connected conditions and advancing age which 
would justify a total disability rating 
based on unemployability.  In other words, 
the B[oard] must determine if there are 
circumstances, apart from non-service-
connected disabilities, that place this 
veteran in a different position than other 
veterans with an 80 [percent] combined 
disability rating.  See 38 C.F.R. § 4.16(a) 
(1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).  The central 
inquiry is, "[W]hether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

Service connection is in effect for post-traumatic stress 
disorder, evaluated as 30 percent disabling; tinnitus, 
evaluated as 10 percent disabling; fragment wounds, left ear 
and face, evaluations as 10 percent disabling; and bilateral 
hearing loss, evaluated as noncompensably disabling, for a 
combined evaluation of 40 percent.

The veteran does not meet the requirements set forth in 
38 C.F.R. § 4.16(a), and he has no legal merit to the claim 
based upon the schedular requirements.  However, it is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should 
refer to the Director of the Compensation and Pension Service 
for extra-schedular consideration all cases of veterans who 
are unemployable by reason of service-connected disabilities 
but who fail to meet the percentage requirements set forth in 
38 C.F.R. § 4.16(a).  Id.  

The Board does not find that referral for extra-schedular 
consideration is in order.  The RO addressed whether a 
referral was warranted for individual unemployability in the 
December 2004 rating decision and declined to refer the case 
for extra-schedular consideration.  The Board agrees, as this 
case presents no unusual or exceptional circumstances that 
would justify a referral of the total rating claim to the 
Director of the VA Compensation and Pension Service for 
extra-schedular consideration.  Specifically, there is no 
evidence of anything out of the ordinary, or patently 
unusual, regarding the veteran's medical circumstances.  His 
service-connected conditions may affect his abilities to some 
degree, but the preponderance of the evidence is against a 
finding that he is unable to perform substantially gainful 
employment as a result of his service-connected disabilities.  

While there is evidence that the veteran would have 
difficulty in obtaining and sustaining employment, there is a 
lack of evidence that he would be unable to obtain and 
sustain gainful employment.  Much of the veteran's difficulty 
in being able to work has been attributed to post-service 
injuries to his low back and knees, which further supports 
the finding that a referral for extra-schedular consideration 
is not warranted.  There is ample evidence in the record 
showing that the veteran was determined by the Social 
Security Administration as being unable to work due to low 
back and knee disabilities.  Multiple physicians have stated 
that the veteran cannot work, at least conduct manual work, 
due to these disabilities.  

In this case, the preponderance of the evidence is against 
finding that the veteran's service-connected disabilities 
alone make him unemployable.  There is no medical evidence 
showing that his service-connected conditions are of such 
severity as to preclude gainful employment.  While there is a 
statement from the veteran's treating physician that the 
veteran is "disabled to work in any capacity," the Board 
does not find that such statement establishes that the 
veteran's service-connected disabilities prevent him from 
obtaining and sustaining employment, as the physician is 
silent as to the cause of the veteran's inability to work.  
As noted in the April 2007 VA psychiatric evaluation report, 
the examiner stated that the veteran admitted that his mental 
state did not prevent him from working.  

In Van Hoose, the Court noted,

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 
38 C.F.R. § 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363. 

There is simply no evidence of unusual or exceptional 
circumstances to warrant referral for extra-schedular 
consideration of a total disability rating based on the 
veteran's service-connected disabilities.  The last time he 
was hospitalized for a service-connected disability (post-
traumatic stress disorder) was in 1999, and he had one 
hospitalization for that disability prior to that time.  
Again, no competent professional has ever indicated that any 
of the veteran's service-connected disabilities has rendered 
his unemployable.

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the veteran's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disabilities or 
that he is incapable of performing the mental and physical 
acts required by employment due solely to his service-
connected disabilities.  The Board concludes, therefore, that 
a total disability rating for compensation purposes based on 
individual unemployability is not warranted.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the veteran's claim, that doctrine is not 
applicable.  See Gilbert, 1 Vet. App. at 55.




	(CONTINUED ON NEXT PAGE)







ORDER

Service connection for earaches is denied.

Service connection for headaches is denied.

Service connection for vertigo is denied.

A compensable evaluation for bilateral hearing loss is 
denied.

An increased evaluation for tinnitus is denied.
 
An increased evaluation for fragment wounds, left ear and 
face, is denied.  

An increased evaluation for post-traumatic stress disorder is 
denied. 

Entitlement to a TDIU is denied.  


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


